Citation Nr: 1110753	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability with scarring and torn ligaments.

3.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1997 to April 1998.  She also served on a period of active duty for training from September 1993 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and June 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the benefits sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in July 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board acknowledges that following certification of the Veteran's appeal to the Board, she submitted additional evidence, which was received by the Board in July 2010.  The Board notes, however, that the Veteran, through her representative, waived initial RO consideration of this evidence in writing and requested that the Board review the newly submitted evidence in the first instance.  There is thus no need for the Board to remand for review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2010).

The decision below addresses the Veteran's claims of service connection for a cervical spine disability and a low back disability with scarring and torn ligaments.  Consideration of the remaining claim is deferred pending completion of the development sought in the remand that follows the decision.  


FINDINGS OF FACT

1.  A chronic cervical spine disability is not shown to be related to military service or an event of service origin

2.  A chronic low back disability with scarring and torn ligaments is not shown to be related to military service or an event of service origin.


CONCLUSIONS OF LAW

1.  The Veteran does not have a cervical spine disability incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran does not have a low back disability with scarring and torn ligaments that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision on the claims decided herein has been accomplished.  

In this respect, through April 2004 and May 2004 notice letters, the Veteran received notice of the information and evidence needed to substantiate her claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claims.  

The Board also finds that the April 2004 and May 2004 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2004 and May 2004 letters.

In addition, the Veteran was given notice regarding the award of an effective date and rating criteria pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in a February 2007 notice letter.  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Records of post-service treatment the Veteran has obtained from both VA and private facilities have been obtained and associated with the claims file.  The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

Although the Veteran was not afforded a VA examination in this case, the Board finds that no such development is warranted.  See 38 C.F.R. § 3.159(c)(4) (2010).  In this case, as discussed in more detail in the Analysis section, below, there is no credible lay or medical evidence that any cervical or lumbar spine disability is service-related.  Specifically, the Board finds that the credible information and evidence of record-including the Veteran's lay statements, which the Board finds not to be credible and which are discussed in more detail below-does not establish that any related event, injury, or disease occurred in service, nor that the Veteran complained of any such disability during or at her separation from active duty.  A medical examination would not likely aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.  The Board concludes that the medical evidence of record is sufficient competent medical evidence to decide the claim, and an examination is not necessary.  See 38 C.F.R. § 3.159(c)(4).  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004). See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  The Board thus concludes that the requirements of the duty to assist are satisfied in that regard.  

The RO has obtained records from the Veteran's period of active duty for training in 1993 and 1994 and sought records of the Veteran's active military service from August 1997 to April 1998, but was unable to procure any records.  The RO notified the Veteran in July 2005 of the efforts VA made to obtain the records, that she was ultimately responsible for procuring the records, and that the claims would be decided based on the evidence of record if the records were unavailable.  However, subsequent to the RO's July 2005 letter, the Veteran herself has since submitted such records, which have been considered by the RO and the Board in the course of the appeal.  

The Board further acknowledges that the Veteran's representative has contended that VA has failed to properly seek records of the Veteran's alleged treatment at Fort McPherson, at the 3297th U.S. Army Hospital, and at the Martin Army Community Hospital.  However, the RO informed the Veteran via a February 2007 notice letter that it needed specific date ranges of treatment in order to seek records of such treatment from military hospital facilities.  The Veteran, however, failed to return any authorization form to the RO or to provide any specific information about the dates of her alleged treatment to allow the RO to conduct further inquiry.  The United States Court of Appeals for Veterans Claims (Court) has emphasized that the "duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005), citing Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

In this instance, the duty to assist has been frustrated by the Veteran's failure to provide the RO with the necessary information to allow VA to seek any such records that may be available.  If the Veteran believes she is entitled to service connection for cervical spine and low back disabilities, she must at least fulfill the minimal obligation of responding to the RO's request for information and authorization to help procure possibly relevant medical records.

The Veteran has further been given the opportunity to submit evidence, and she and her representative have provided written argument in support of her claims.  The Veteran has also testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor her representative has identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

In this case, the Veteran is seeking service connection for a cervical spine disability and for a low back disability with scarring and torn ligaments, which she claims are the result of her time in service.  For the reasons set forth below, the Board finds that the preponderance of the evidence is against these claims.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

Relevant medical evidence of record consists of the Veteran's service treatment records, as well as records of private and VA treatment the Veteran has received since service.  The Veteran has also submitted written statements to VA and testified before the undersigned Veterans Law Judge at a hearing in July 2010.  Review of the Veteran's service treatment records reflects that, at a May 1993 pre-entry report of medical examination, the Veteran was found to have a normal spine and musculoskeletal system.  She responded "No" when asked if she experienced recurrent back pain.  The Board acknowledges that at one point in December 1993, the Veteran was seen for complaints of a sharp pain in her left leg and right arm.  However, no diagnosis was made at the time, and at the Veteran's April 1998 separation report of medical examination, she was noted to have a normal spine and musculoskeletal system.  Similarly, she again responded "No" when asked if she had recurrent back pain at April 1998 and August 1998 reports of medical history.  Treatment records from the Veteran's time in service are otherwise silent as to any complaints of or treatment for neck or back problems.

Relevant post-service evidence reflects that the Veteran has been seen by a private chiropractor on multiple occasions for complaints of neck and back pain.  In a March 2004 letter, the Veteran's former private treating chiropractor stated that he had treated the Veteran since September 2001 for complaints of pain in her neck and lower back.  The chiropractor noted that the Veteran reported to him that her pain began on active duty but that she had not experienced any specific injury to her neck or back.  The chiropractor noted diagnoses of spinal subluxation in the Veteran's cervical and lumbar spine as well as a "reversal of her cervical curve."  No degenerative arthritis was found, and the chiropractor noted that the Veteran was seeking monthly care for pain.  Similarly, the Veteran has submitted a letter from a second private chiropractor dated in July 2010.  In that letter, her chiropractor states that the he began treating the Veteran in August 2008 for complaints of low back pain, which she reported began in 1997 or 1998 and "were possibly associated with her time spent in the military."  The chiropractor listed the Veteran's diagnoses as spinal subluxation in the cervical and lumbar spine and reversal of the cervical lordosis curvature.  The treatment provider noted that the Veteran continued to seek treatment for the disabilities but offered no etiological opinion.  

Records of treatment the Veteran sought at the VA Tennessee Valley Healthcare System indicate that the Veteran complained of low back pain at a September 2003 intake visit.  At that time, radiological examination of the Veteran's spine was normal, and no diagnosis was made.  The Veteran has continued to receive treatment for complaints of neck and back pain on an ongoing basis, but no opinion relating the disorders to service is present in the record, and the Veteran has not submitted any competent medical evidence relating her current cervical or lumbar spine disorder to service.

The Veteran further testified before the undersigned Veterans Law Judge at a hearing at the RO in July 2010.  At that hearing, the Veteran contended that she first began experiencing pain in her neck and low back during basic training, and that the pain was aggravated by her active-duty deployment overseas.  The Veteran stated, however, that she had not incurred any specific injury to trigger the pain but that she had continued to experience it from her time on active duty to the present.  She further indicated that she has consistently sought treatment from a chiropractor for her neck and back complaints.

Upon review of the evidence of record, the Board finds that there is no competent evidence medically relating any current cervical spine disability or low back disability to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claims for service connection for a cervical spine disability and for a low back disability with scarring and torn ligaments must be denied.  As noted above, the Board acknowledges that the Veteran has reported that she first experienced symptoms of neck and low back disabilities during service.  The Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, she is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that she has suffered from cervical and lumbar spine disabilities since service, the Board finds persuasive that there is no notation in the April 1998 separation report of medical examination concerning any such musculoskeletal disability or any symptoms that might be associated with such disorders.  Indeed, at that time the Veteran's spine and musculoskeletal system were found to be normal.  Likewise, there is no medical evidence demonstrating that, before the Veteran's September 2001 treatment with a private chiropractor, the Veteran had complained of any neck or back disability to any medical professional at any time since her separation from service.

The Board concedes that the Veteran currently has cervical and lumbar spine disabilities.  However, none of the Veteran's treatment providers has provided an opinion that the Veteran's cervical spine or low back disability is related to service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking the Veteran's current disabilities to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such the relationship between any current complaints and military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a cervical spine disability and for a low back disability with scarring and torn ligaments.  The Board has considered the Veteran's assertions that she has cervical and lumbar spine disabilities related to service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  She is competent to say that she experienced pain in service and experiences pain currently, but not to say what the chronic diagnosis is, if any.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board thus concludes that a preponderance of the medical evidence of record supports a conclusion that the Veteran does not have a cervical spine disability or a low back disability with scarring and torn ligaments related to service.

As for the proposition that the Veteran has had cervical spine and low back problems since service, the Board finds that the record does not support such a notion.  The Board concedes that the Veteran's current treatment records confirm current cervical and lumbar spine disorders, but concludes that there is no competent medical evidence, or credible lay evidence, relating either disorder to service.  In that connection, the Board finds compelling that, contrary to the Veteran's later contentions of having experienced neck and back pain since service, she made no complaints of back or neck pain of any kind on her April 1998 and August 1998 reports of medical history.  Similarly, at her April 1998 separation report of medical examination, she was noted to have a normal spine and musculoskeletal system.  Regardless of her current claims concerning the continuity of symptomatology of her neck and back disorders, the Board finds telling the absence of any such complaints, despite being asked directly if she experienced back pain on her contemporaneous reports of medical history and examination, conducted at her separation from active duty-a time at which she now claims to have been experiencing neck and back pain.  The absence of any indication of neck or back problems in the record until many years after service also supports the conclusion that the Veteran was not experiencing such problems during service or shortly thereafter.  See generally Coburn v. Nicholson, 19 Vet. App. 427 (2006) (regarding credibility of Veteran's uncorroborated statements); see also Swann v. Brown, 5 Vet. App. 229, 231 (1993) (holding that a Veteran's allegations must be viewed in the proper context; specifically, he is seeking monetary benefits, which has a significant impact on the probative value of his allegations).  Consequently, the Board finds that the Veteran's claim of experiencing problems with her cervical and lumbar since service is not credible.  

For all the foregoing reasons, the claims for service connection for a cervical spine disability and for a low back disability with scarring and torn ligaments must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a low back disability with scarring and torn ligaments is denied.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for migraines.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran has contended that she has migraines as a result of her time on active duty, and specifically that she first experienced headaches while in basic training and has continued to experience migraines since that time.  The RO previously denied the Veteran's claim on the basis that the Veteran was not found to have a diagnosed migraine disability at the time of her separation from service and that there was no evidence of record to suggest an etiological link between her current migraines and service.  

Regarding diagnosis of the Veteran's disability, the Board first acknowledges that review of the Veteran's service treatment records reflects that, at a May 1993 pre-entry report of medical examination, the Veteran was found to have no abnormalities of her head or neurological system.  She responded "No" when asked if she experienced frequent headaches.  However, at an April 1998 separation report of medical history, the Veteran responded "Yes" when asked if she suffered from frequent or severe headaches; at that time, the examining physician noted the Veteran's complaint of headaches.  Similarly, the Veteran responded "Yes" when asked about headaches on an August 1998 report of medical examination; at that time, she was noted to have been "recently diagnosed with migraine headaches."  

Post-service medical records reflect that the Veteran is currently diagnosed with migraines and has received ongoing treatment from private treatment providers as well as from the VA Tennessee Valley Healthcare System, where she was diagnosed with migraines in September 2003.  Records from the Veteran's private providers document that she was noted in August 1998 to have complained of having experienced headaches for "several years."  Her private treatment provider diagnosed her with migraines at that time.  She was again seen privately for complaints of headaches in March 1999; at that time, her diagnosis was "cervical tension headaches."  Since that date she has continued to receive treatment for her migraines.  In that connection, a letter from her private treatment provider dated in March 2004 reflects that the Veteran sought treatment beginning in September 2001 for complaints of headaches, which the Veteran reported began in February 1998, while on active duty.  No diagnosis was assigned at that time.  Similarly, the Veteran submitted a letter from a second private chiropractor, dated in July 2010, which also indicates the Veteran's complaints of headaches dating from her time in service.  That chiropractor noted the Veteran's complaints and ongoing pain treatment but did not provide a diagnosis or etiological opinion.

At herJuly 2010 hearing before the undersigned Veterans Law Judge, the Veteran again claimed that she first developed headaches during basic training, which were aggravated by her active-duty deployment overseas in 1997 and 1998.  The Veteran was unable to identify a specific injury that triggered the headaches but testified that she had sought treatment for the headaches in service and has continued to experience headaches from her time in service until the present. 

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

In that connection, the Veteran has alleged that she was treated for complaints of headaches during service and that she has suffered with migraines from that time to the present.  The Board notes that the Veteran is qualified, as a lay person, to report that she had headaches in service and that the condition has continued to the present.  See Savage, 10 Vet. App. at 495.  However, she is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the Veteran has stated that she has had migraines that has continued and worsened since her period of active duty.  As the Veteran is competent to testify to observable facts, such as the continuity of symptoms from her time in service to the present, but is not competent to testify as to etiology of a current disability, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain a medical examination and nexus opinion regarding the etiology of the Veteran's currently diagnosed migraines.  See McLendon, 20 Vet. App. 79.  

Thus, in light of the Veteran's contentions and the medical evidence discussed above, the Board finds it necessary to secure an examination to ascertain whether the Veteran in fact has migraines that are related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of her claims file.  The Veteran must be provided a physical examination related to her currently diagnosed headaches.  The examiner must include a well-reasoned medical opinion addressing the nature and etiology of the Veteran's diagnosed headache disability and the medical probabilities that the disability is directly related to the Veteran's time in service.  In so opining, the examiner must specifically discuss the Veteran's in-service complaints of headaches, which are also noted on her April 1998 separation report of medical history, in the context of any negative opinion.  The examiner must also clarify the Veteran's current diagnosis and must address the various diagnoses of both "migraine headaches" and "cervical tension headaches" found in the record.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that she provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be invited to submit any pertinent evidence in her possession, and the agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is her ultimate responsibility to submit.  

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b) (2010).  


The VA examination is necessary to determine the nature and etiology of any current headache disability shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed migraines are related to service.  The reviewer's attention is called to the Veteran's reported medical history, including in particular her contentions that she first experienced headaches in service and has continued to experience headaches since that time, as well as her April 1998 separation report of medical history, at which time she was noted to complain of headaches.  The examiner must also address the conflicting diagnoses in the Veteran's records of both "migraine headaches" and "cervical tension headaches" and must consider any other medical statements which may be associated with the record.  

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand, and indicate on the examination report that such review was conducted.  A well reasoned etiological opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s), and a complete rationale should be given for all opinions and conclusions expressed.  

3.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


